     Jaron Brignac
1
     16450 Palomino PL, 204
2    Santa Clarita, CA 91387
     Office Phone: (818) 738-9861
3    Fax (562) 286-8343
4

5
     Pro Per,
6

7

8

9
                           UNITED STATES DISTRICT COURT
10
                         NORTHERN DISTRICT OF CALIFORNIA
11

12

13
     JARON BRIGNAC, an individual,          Case No.: 2:19-cv-01188-EMC
14

15                    Plaintiff,            DECLARATION OF JARON
16
                vs.                         BRIGNAC IN RESPONSE TO
                                            COURT ORDER [DOC#53]
17   YELP, INC.; A California
18   Corporation,
     1-10, INCLUSIVE,
19

20

21
                       Defendants.

22

23

24

25

26
                                        1
27      DECLARATION OF JARON BRIGNAC IN RESPONSE TO COURT
28                        ORDER [DOC#53]
1
     I, JARON BRIGNAC, declare as follows:

2         I am a party the above entitled action herein.
3            1. That all the facts set forth below are of my own personal knowledge
4         and, if called upon to testify in this matter, I could and would competently
5         testify to the facts set forth herein.
6            2. As of today, on May 06, 2019, I was in court at Santa Monica,
7         California assisting with filing a civil complaint between 1pm and 3:30pm. I
8         was not able to gather the documents specifically requested by the courts in
9         a timely fashion.
10           3. I immediately contacted my support team for my website known as
11        Jeff at (800) 600-0949. Jeff assured me that the users who visited my
12        website with their IP addresses will be delivered to me but he is not
13        authorized to deliver it to me and he gave me the contact information of their
14        outside staff who is authorized to deliver the IP addresses I need to match
15        with the San Francisco User.
16           4. Regarding, the State Bar Complaint, I am being told it was filed
17        anonymously, by someone alleging that my social media, and website is
18        holding myself out as an attorney. Yelp is stationed in San Francisco and a
19        user from San Francisco has sifted through my website continuously since
20        the filing of my complaint. The user from San Francisco visits the same
21        pages that my State bar Complaint revolves around, and used verbiage from
22        that same website to fit into their false comprehension of me holding myself
23        out as an attorney.
24

25

26
                                                   2
27      DECLARATION OF JARON BRIGNAC IN RESPONSE TO COURT
28                        ORDER [DOC#53]
1             5. I only need until tomorrow to submit the requested information over
2          to the court as I cannot submit such evidence now due to the shortage of my
3          time to file a response that I learned of 30 to 45 minutes ago.
4
           I declare, under penalty of perjury under the laws of the State of California,
5
     that the foregoing is true and correct. Executed on this 6th day of May 2019 in Los
6
     Angeles California.
7

8

9                                     /s/Jaron Brignac
                                    _________________
10
                                        Jaron Brignac
                                           Declarant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                               3
27       DECLARATION OF JARON BRIGNAC IN RESPONSE TO COURT
28                         ORDER [DOC#53]
                                      CERTIFICATE OF SERVICE
1

2    I, the undersigned, declare that I am over the age of 18 and am not a party to this action.My
     business address is 16450 Palomino PL 204, Canyon Country, California 91387.
3
     On the May 06, 2019 I served a copy of the foregoing documents entitled
4

5    DECLARATION OF JARON BRIGNAC IN RESPONSE TO COURT
6
     ORDER [DOC#53]

7
     On the interested parties in said case as follows:
8

9
     BRIAN A. SUTHERLAND (SBN 248486)
     BSUTHERLAND@REEDSMITH.COM
10   REED SMITH LLP
     101 SECOND STREET, SUITE 1800
11   SAN FRANCISCO, CA 94105-3659
12

13   The above parties were served electronically via email upon verified stipulation within the
     emails. I hereby certify that I filed the foregoing with the United States District Court, Northern
14
     District of California.
15
     I declare under penalty of perjury under the laws of the United States of America that the
16   foregoing is true and correct. This declaration is executed in Los Angeles, California on May 6,
     2019.
17

18
                                                   ________________
                                                    /s/Jaron Brignac
19                                                 Jaron Brignac
20

21

22

23

24

25

26
                                                          4
27       DECLARATION OF JARON BRIGNAC IN RESPONSE TO COURT
28                         ORDER [DOC#53]
